IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-30626
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

THU NGOC NGUYEN, also known as Teo,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 98-CR-147-1
                       --------------------
                         February 21, 2002

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Thu Ngoc Nguyen, federal prisoner No. 25975-034, appeals the

district court’s denial of his 28 U.S.C. § 2255 motion to vacate,

set aside, or correct his sentence.   The district court granted

Nguyen a certificate of appealability on the issues whether the

failure of the indictment to specify a drug quantity deprives the

trial court of jurisdiction because an element of the offense is

lacking and whether the failure to specify a drug quantity in the

indictment prevents the imposition of an enhanced sentence under

the Sentencing Guidelines.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-30626
                                  -2-

     In 1999, a jury convicted Nguyen of conspiracy to possess

with the intent to distribute an unspecified quantity of cocaine.

At sentencing, the district court found that Nguyen was

responsible for at least five kilograms of cocaine and sentenced

him to a 121-month term of imprisonment, the lowest applicable

sentence under the Sentencing Guidelines.     We affirmed the

district court’s sentencing findings on direct appeal.

     We reject Nguyen’s argument that his conviction and sentence

are invalid under Apprendi v. New Jersey.**    We have not yet

decided whether § 2255 relief is retroactively available under

Apprendi, and we find it unnecessary to do so in this case.      Even

if Apprendi may be applied retroactively, there is no Apprendi

error as Nguyen’s sentence is less than the 20-year statutory

maximum sentence applicable to a defendant who possesses any

quantity of cocaine in violation of 21 U.S.C. § 841(a).     21

U.S.C. § 841(b)(1)(C); see United States v. Garcia, 242 F.3d 593,

599 (5th Cir. 2001).    Apprendi is not violated if enhancements

imposed under the Sentencing Guidelines do not increase the

sentence beyond the statutory maximum applicable to the offense.

United States v. Randle, 259 F.3d 319, 322 (5th Cir. 2001).

     AFFIRMED.




     **
          530 U.S. 466 (2000).